Citation Nr: 1430029	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-39 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in May 2011.  A transcript of this hearing is of record.

For the reasons detailed below, the Board finds that further development is still required regarding the Veteran's back disability service connection claim.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Board's September 2011 decision remanded the issue of entitlement to service connection for a bilateral ankle disorder.  However, an August 2012 rating decision granted service connection for disabilities of the right and left ankle by an August 2012 rating decision.  Accordingly, these issues are no longer before the Board.


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, further development is required in order to comply with VA's duty to assist.

The Board's September 2011 remand directed that a VA spine examination be conducted to determine the relationship, if any, between the Veteran's back disability and his service-connected disabilities (pes planus and ankle disorder).  The subsequent February 2013 VA examination report reflects that the examiner provided nexus opinions addressing whether the Veteran's back disability was the direct result of military service, and whether the Veteran's back disability was caused by either service-connected disability, but not whether the back disability was aggravated (permanently worsened beyond the natural progression of the condition) by either service-connected disability.  Without such an opinion, the February 2013 VA examination is not adequate; an addendum opinion must be obtained.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (vacating a Board decision where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability).  

The Board further finds that any outstanding treatment records regarding the Veteran's back disorder should be obtained while this case is on remand.

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his back disorder since February 2013.  After securing any necessary release, obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran's claims folder should be made available to the February 2013 VA examiner for review and clarification of the opinions expressed therein.  Specifically, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's back disorder has been aggravated by his service-connected bilateral pes planus and/or bilateral ankle disorders.  By aggravation, the Board means a permanent increase in severity beyond the natural progression of the condition.

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



